Title: To George Washington from Maj. Gen. Alexander McDougall, 13 November 1779
From: McDougall, Maj. Gen. Alexander
To: Washington, George


        Letter not found: from Maj. Gen. Alexander McDougall, 13 Nov. 1779. GW’s aide-de-camp Tench Tilghman wrote McDougall on this date:

“His Excellency was just getting on Horseback when yours of this morning came to him. He has no objection to your going to Fishkill, but wishes you to wait an hour or two for an answer to yours of the 6th respecting the Garrison &ca.
        “Barrmore has produced a Majors Commission and will therefore be treated agreeable to his Rank, which policy directs altho’ he is a worthless Fellow. Mr Ogilby [Ogilvie] and another person taken in Company with Barrmore will be delivered to Governor Clinton, who will exchange them for Citizens” (CSmH). For the capture and subsequent handling of Loyalist major Mansfield Bearmore, see William Heath to GW, 8 and 10 (second letter) November.
      